BLD-268                                                NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                               No. 12-2306
                               ___________

                           KATHLEEN BROWN

                                     v.

      BENJAMIN WILTBANK, II, Husband; JUANITA WILTBANK, Wife;
      CLAUDIA WILTBANK-JOHNSON; HOMEOWNERS LOAN CORP.,
     a Delaware Corporation; MORTGAGE ELECTRONIC REGISTRATION
                   SYSTEMS INC., a Delaware Corporation

                                Ms. Claudia Wiltbank-Johnson,

                                      Appellant
                 ____________________________________

               On Appeal from the United States District Court
                         for the District of Delaware
                      (D.C. Civil No. 1:11-cv-00617)
                District Judge: Honorable Sue L. Robinson
                ____________________________________

               Submitted for Possible Summary Action Pursuant
                  to Third Circuit LAR 27.4 and I.O.P. 10.6
                               August 23, 2012

          Before: SCIRICA, SMITH AND CHAGARES, Circuit Judges

                     (Opinion filed: September 18, 2012)
                                  _________

                                 OPINION
                                 _________
PER CURIAM

       Claudia Wiltbank-Johnson, who proceeds pro se and in forma pauperis, appeals

orders remanding her case to the Delaware Court of Chancery and denying her

subsequent motion for reconsideration.

       Because we write primarily for the parties, we need not lay out the history of this

case at great length; suffice it to say, it appears to arise from a dispute over a parcel of

real estate in Lewes, Delaware.1 This federal proceeding began on July 12, 2011, when

Wiltbank-Johnson filed a “Notice of Removal” in the United States District Court. In

this confusing document, Wiltbank-Johnson accused the Delaware courts and their

officers (as well as the counterparties in the property dispute) of corruption and racism,

invoking both unspecified “federal questions” pursuant to 28 U.S.C. § 1331 and,

separately, the civil-rights removal statute, 28 U.S.C. § 1443(1). The District Court sua

sponte remanded the case because Wiltbank-Johnson’s notice of removal was

procedurally defective. Following the denial of a timely filed motion for reconsideration,

Wiltbank-Johnson appealed. We summarily vacated and remanded, holding that the

District Court had exceeded its statutory authority when it remanded sua sponte based on

a procedural defect, but stressing that we were “not preclud[ing] the District Court from


1
 See Brown v. Wiltbank, No. 2170, 2010 Del. Ch. LEXIS 214 (Del. Ch. Feb. 22, 2010),
master’s report adopted by 2011 Del. Ch. LEXIS 158 (Del. Ch. Oct. 13, 2011).
Wiltbank-Johnson has previously filed a writ of prohibition in this Court, requesting that
we compel the Court of Chancery to dismiss the state action. We dismissed that request
for lack of jurisdiction. See In re Wiltbank-Johnson, 442 F. App’x 649, 650 (3d Cir.
2011).
                                               2
considering whether it ha[d] subject matter jurisdiction over the cause of action.” Brown

v. Wiltbank, C.A. No. 11-4042 (order entered Dec. 22, 2011). On remand, the District

Court concluded that 1) removal under 28 U.S.C. § 1441 was improper because the case

could not have been filed originally in federal court, and 2) removal under 28 U.S.C.

§ 1443(1) was defective because Wiltbank-Johnson had not satisfied the standard for

removal under that section. Thus, the case was again returned to the Delaware Court of

Chancery. Wiltbank-Johnson’s motion for reconsideration was denied, after which she

filed a timely notice of appeal.

       Our ability to review a remand order is limited by 28 U.S.C. § 1447(d), which

generally deprives us of jurisdiction over “[a]n order remanding a case to the State court

from which it was removed,” except when “it was removed pursuant to [28 U.S.C.

§] 1442 or [28 U.S.C. §] 1443.” Thus, to the extent that the District Court found removal

lacking under 28 U.S.C. § 1441, we do not have jurisdiction to review its conclusion.

See Feidt v. Owens Corning Fiberglas Corp., 153 F.3d 124, 126–28 (3d Cir. 1998); Davis

v. Glanton, 107 F.3d 1044, 1047 (3d Cir. 1997). To the extent that removal was

attempted pursuant to § 1443(1), however, we have jurisdiction to review the District

Court’s order de novo. Patel v. Del Taco, Inc., 446 F.3d 996, 998 (9th Cir. 2006).

       We detect no error in the District Court’s § 1443 analysis. Wiltbank-Johnson’s

removal notice did not clearly demonstrate that 1) she was being deprived of rights

guaranteed by federal law providing for equal civil rights and that 2) she could not

enforce her rights in state court. Davis, 107 F.3d at 1047 (quoting State of Georgia v.
                                             3
Rachel, 384 U.S. 780, 788 (1966)). Furthermore, we see no sign that the District Court

abused its discretion in denying the subsequent motion for reconsideration. See Long v.

Atl. City Police Dep’t, 670 F.3d 436, 446 (3d Cir. 2012). Accordingly, finding no

substantial question to be presented by this appeal, we will summarily affirm the

judgment of the District Court. Murray v. Bledsoe, 650 F.3d 246, 248 (3d Cir. 2011) (per

curiam); see also 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                             4